 


110 HR 3238 RH: United States-Israel Energy Cooperation Act
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 193
110th CONGRESS 1st Session 
H. R. 3238
[Report No. 110–306, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2007 
Mr. Boucher (for himself and Mr. Dingell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science and Technology, Transportation and Infrastructure, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

August 3, 2007
Reported from the Committee on Energy and Commerce


August 3, 2007
Committees on Science and Technology, Transportation and Infrastructure, and Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To promote the development of renewable fuels infrastructure, and for other purposes. 
 
 
1.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Table of contents. 
Title I—RENEWABLE FUEL INFRASTRUCTURE 
Sec. 101. Renewable fuel infrastructure development. 
Sec. 102. Prohibition on franchise agreement restrictions related to renewable fuel infrastructure. 
Sec. 103. Renewable fuel dispenser requirements. 
Sec. 104. Pipeline feasibility study. 
Sec. 105. Study of ethanol-blended gasoline with greater levels of ethanol. 
Sec. 106. Study of the adequacy of railroad transportation of domestically-produced renewable fuel. 
Sec. 107. Standard specifications for biodiesel. 
Sec. 108. Grants for cellulosic ethanol production. 
Sec. 109. Consumer education campaign relating to flexible-fuel vehicles. 
Sec. 110. Review of new renewable fuels or new renewable fuel additives. 
Sec. 111. Domestic manufacturing conversion grant program. 
Sec. 112. Cellulosic ethanol and biofuels research. 
Sec. 113. Federal fleet fueling centers. 
Sec. 114. Study of impact of increased renewable fuel use. 
Sec. 115. Grants for renewable fuel production research and development in certain States. 
Sec. 116. Study of effect of oil prices. 
Sec. 117. Biodiesel as alternative fuel for CAFE purposes. 
Title II—UNITED STATES-ISRAEL ENERGY COOPERATION 
Sec. 201. Short title. 
Sec. 202. Findings. 
Sec. 203. Grant program. 
Sec. 204. International Energy Advisory Board. 
Sec. 205. Definitions. 
Sec. 206. Termination. 
Sec. 207. Authorization of appropriations. 
Sec. 208. Constitutional authority.   
IRENEWABLE FUEL INFRASTRUCTURE 
101.Renewable fuel infrastructure development 
(a)DefinitionFor purposes of this Act— 
(1)the term renewable fuel means E85 biofuel, or B20;  
(2)the term biofuel means fuel produced entirely from biological material and determined by the Department of Energy and the Environmental Protection Agency to be commercially viable;  
(3)the term B20 means a mixture of biodiesel and diesel fuel meeting the standard established by the American Society for Testing and Materials or under section 211(u) of the Clean Air Act for fuel containing 20 percent biodiesel;  
(4)the term E85 means a fuel blend containing 85 percent denatured ethanol and 15 percent gasoline by volume;  
(5)the term flexible-fuel vehicle means any motor vehicle warranted by the manufacturer of the vehicle as capable of operating on gasoline or diesel fuel and on— 
(A)E85; or  
(B)B20; and  
(6)the term motor vehicle means, as defined in regulations promulgated by the Administrator of the Environmental Protection Agency that are in effect on the date of enactment of this Act— 
(A)a light-duty truck;  
(B)a light-duty vehicle; or  
(C)medium-duty passenger vehicle, that is designed to be propelled by gasoline or diesel fuel. 
(b)Infrastructure development grantsThe Secretary of Energy shall establish a program for making grants for providing assistance to retail and wholesale motor fuel dealers or other entities for the installation, replacement, or conversion of motor fuel storage and dispensing infrastructure to be used exclusively to store and dispense renewable fuel. Such infrastructure may include equipment used in the blending, distribution, and transport of such fuels.  
(c)Retail technical and marketing assistanceThe Secretary of Energy shall enter into contracts with entities with demonstrated experience in assisting retail fueling stations in installing refueling systems and marketing renewable fuels nationally, for the provision of technical and marketing assistance to recipients of grants under this section. Such assistance shall include— 
(1)technical advice for compliance with applicable Federal and State environmental requirements;  
(2)help in identifying supply sources and securing long-term contracts; and  
(3)provision of public outreach, education, and labeling materials.  
(d)AllocationThe Secretary of Energy may reserve funds appropriated for carrying out this section to support renewable fuels infrastructure development projects with a cost of greater than $1,000,000, that are of national significance. The Secretary shall reserve funds appropriated for the renewable fuels infrastructure development grant program for technical and marketing assistance described in subsection (c).  
(e)Selection criteriaNot later than 12 months after the date of enactment of this Act, the Secretary shall establish criteria for evaluating applications for grants under this section that will maximize the availability and use of renewable fuel, and that will ensure that renewable fuel is available across the country. Such criteria shall provide for— 
(1)consideration of the public demand for each renewable fuel in a particular geographic area based on State registration records showing the number of flexible-fuel vehicles;  
(2)consideration of the opportunity to create or expand corridors of renewable fuel stations along interstate or State highways;  
(3)consideration of the experience of each applicant with previous, similar projects;  
(4)consideration of population, number of flexible-fuel vehicles, number of retail fuel outlets, and saturation of flexible-fuel vehicles; and  
(5)priority consideration to applications that— 
(A)are most likely to maximize displacement of petroleum consumption, measured as a total quantity and a percentage;  
(B)are best able to incorporate existing infrastructure while maximizing, to the extent practicable, the use of renewable fuels; and  
(C)demonstrate the greatest commitment on the part of the applicant to ensure funding for the proposed project and the greatest likelihood that the project will be maintained or expanded after Federal assistance under this section is completed.  
(f)Combined applicationsStates and local government entities and nonprofit entities may apply for assistance under this section on behalf of a group of retailers within a certain geographic area, or to carry out regional or multistate deployment projects. Any such application shall certify the availability and details of a program to match the Federal grant as required under subsection (g) and list the retail locations that would receive the funds.  
(g)LimitationsAssistance provided under this section shall not exceed— 
(1)33 percent of the estimated cost of the installation, replacement, or conversion of motor fuel storage and dispensing infrastructure; or  
(2)$180,000 for a combination of equipment at any one retail outlet location.  
(h)Operation of renewable fuel stationsThe Secretary shall establish rules that set forth requirements for grant recipients under this section that include providing to the public the renewable fuel, establishing a marketing plan that informs consumers of the price and availability of the renewable fuel, clearly labeling the dispensers and related equipment, and providing periodic reports on the status of the renewable fuel sales, the type and amount of the renewable fuel dispensed at each location, and the average price of such fuel.  
(i)Notification requirementsNot later than the date on which each renewable fuel station begins to offer renewable fuel to the public, the grant recipient that used grant funds to construct or upgrade such station shall notify the Secretary of Energy of such opening. The Secretary of Energy shall add each new renewable fuel station to the renewable fuel station locator on its Website when it receives notification under this subsection.  
(j)IneligibilityNo person may receive assistance under this section and receive a credit under section 30C of the Internal Revenue Code of 1986.  
(k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy for carrying out this section $200,000,000 for each of the fiscal years 2008 through 2014.  
(l)RestrictionNo grant shall be provided under this section to a large, vertically integrated oil company.  
102.Prohibition on franchise agreement restrictions related to renewable fuel infrastructure 
(a)In generalTitle I of the Petroleum Marketing Practices Act (15 U.S.C. 2801 et seq.) is amended by adding at the end the following: 
 
107.Prohibition on restriction of installation of renewable fuel pumps 
(a)DefinitionIn this section: 
(1)Renewable fuelThe term renewable fuel means any fuel— 
(A)at least 85 percent of the volume of which consists of ethanol; or  
(B)any mixture of biodiesel and diesel or renewable diesel (as defined in regulations adopted pursuant to section 211(o) of the Clean Air Act (40 C.F.R., Part 80)), determined without regard to any use of kerosene and containing at least 20 percent biodiesel or renewable diesel.  
(2)Franchise-related documentThe term franchise-related document means— 
(A)a franchise under this Act; and  
(B)any other contract or directive of a franchisor relating to terms or conditions of the sale of fuel by a franchisee.  
(b)Prohibitions 
(1)In generalNo franchise-related document entered into or renewed on or after the date of enactment of this section shall contain any provision allowing a franchisor to restrict the franchisee or any affiliate of the franchisee from— 
(A)installing on the marketing premises of the franchisee a renewable fuel pump or tank, except that the franchisee’s franchisor may restrict the installation of a tank on leased marketing premises of such franchisor;  
(B)converting an existing tank or pump on the marketing premises of the franchisee for renewable fuel use, so long as such tank or pump and the piping connecting them are either warranted by the manufacturer or certified by a recognized standards setting organization to be suitable for use with such renewable fuel;  
(C)advertising (including through the use of signage) the sale of any renewable fuel;  
(D)selling renewable fuel in any specified area on the marketing premises of the franchisee (including any area in which a name or logo of a franchisor or any other entity appears);  
(E)purchasing renewable fuel from sources other than the franchisor if the franchisor does not offer its own renewable fuel for sale by the franchisee;  
(F)listing renewable fuel availability or prices, including on service station signs, fuel dispensers, or light poles; or  
(G)allowing for payment of renewable fuel with a credit card, so long as such activities described in subparagraphs (A) through (G) do not constitute mislabeling, misbranding, willful adulteration, or other trademark violations by the franchisee. 
(2)Effect of provisionNothing in this section shall be construed to preclude a franchisor from requiring the franchisee to obtain reasonable indemnification and insurance policies.  
(c)Exception to 3-grade requirementNo franchise-related document that requires that 3 grades of gasoline be sold by the applicable franchisee shall prevent the franchisee from selling an renewable fuel in lieu of 1, and only 1, grade of gasoline. .  
(b)EnforcementSection 105 of the Petroleum Marketing Practices Act (15 U.S.C. 2805) is amended by striking 102 or 103 each place it appears and inserting 102, 103, or 107.  
(c)Conforming amendments 
(1)In generalSection 101(13) of the Petroleum Marketing Practices Act (15 U.S.C. 2801(13)) is amended by aligning the margin of subparagraph (C) with subparagraph (B).  
(2)Table of contentsThe table of contents of the Petroleum Marketing Practices Act (15 U.S.C. 2801 note) is amended— 
(A)by inserting after the item relating to section 106 the following: 
 
 
Sec. 107. Prohibition on restriction of installation of renewable fuel pumps.  ;  and 
(B)by striking the item relating to section 202 and inserting the following: 
 
 
Sec. 202. Automotive fuel rating testing and disclosure requirements.  .  
103.Renewable fuel dispenser requirements 
(a)Market Penetration ReportsThe Secretary of Energy, in consultation with the Secretary of Transportation, shall determine and report to Congress annually on the market penetration for flexible-fuel vehicles in use within geographic regions to be established by the Secretary of Energy.  
(b)Dispenser feasibility studyNot later than 24 months after the date of enactment of this Act, the Secretary of Energy, in consultation with the Department of Transportation, shall report to the Congress on the feasibility of requiring motor fuel retailers to install E–85 compatible dispensers and related systems at retail fuel facilities in regions where flexible-fuel vehicle market penetration has reached 15 percent of motor vehicles. In conducting such study, the Secretary shall consider and report on the following factors: 
(1)The commercial availability of E–85 fuel and the number of competing E–85 wholesale suppliers in a given region.  
(2)The level of financial assistance provided on an annual basis by the Federal Government, State governments, and nonprofit entities for the installation of E–85 compatible infrastructure.  
(3)The number of retailers whose retail locations are unable to support more than 2 underground storage tank dispensers.  
(4)The expense incurred by retailers in the installation and sale of E–85 compatible dispensers and related systems and any potential effects on the price of motor vehicle fuel.  
104.Pipeline feasibility study 
(a)In GeneralThe Secretary of Energy, in consultation with the Secretary of Transportation, shall conduct a study of the feasibility of the construction of dedicated ethanol pipelines.  
(b)FactorsIn conducting the study, the Secretary shall consider— 
(1)the quantity of ethanol production that would make dedicated pipelines economically viable;  
(2)existing or potential barriers to dedicated ethanol pipelines, including technical, siting, financing, and regulatory barriers;  
(3)market risk (including throughput risk) and means of mitigating the risk;  
(4)regulatory, financing, and siting options that would mitigate risk in those areas and help ensure the construction of 1 or more dedicated ethanol pipelines;  
(5)financial incentives that may be necessary for the construction of dedicated ethanol pipelines, including the return on equity that sponsors of the initial dedicated ethanol pipelines will require to invest in the pipelines;  
(6)technical factors that may compromise the safe transportation of ethanol in pipelines, identifying remedial and preventative measures to ensure pipeline integrity; and  
(7)such other factors as the Secretary considers appropriate.  
(c)ReportNot later than 15 months after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study conducted under this section.  
105.Study of ethanol-blended gasoline with greater levels of ethanol 
(a)In generalThe Administrator of the Environmental Protection Agency, in cooperation with the Secretary of Energy and the Secretary of Transportation, and after providing notice and an opportunity for public comment, shall conduct a study of the feasibility of widespread utilization in the United States of ethanol blended gasoline with levels of ethanol greater than 10 percent.  
(b)StudyThe study under subsection (a) shall include— 
(1)a review of production and infrastructure constraints on increasing the consumption of ethanol;  
(2)an evaluation of the economic, market, and energy impacts of State and regional differences in ethanol blends;  
(3)an evaluation of the economic, market, and energy impacts on gasoline retailers and consumers of separate and distinctly labeled fuel storage facilities and dispensers;  
(4)an evaluation of the environmental impacts of mid-level ethanol blends on evaporative and exhaust emissions from on-road, off-road and marine engines, recreational boats, vehicles, and equipment;  
(5)an evaluation of the impacts of mid-level ethanol blends on the operation, durability, and performance of on-road, off-road, and marine engines, recreational boats, vehicles, and equipment; and  
(6)an evaluation of the safety impacts of mid-level ethanol blends on consumers that own and operate off-road and marine engines, recreational boats, vehicles, or equipment.  
(c)ReportNot later than 24 months after the date of enactment of this Act, the Administrator shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the results of the study conducted under this section.  
(d)Authorization of AppropriationsThere are authorized to be appropriated to the Administrator such sums as may be necessary for the completion of the study required under this section.  
106.Study of the adequacy of railroad transportation of domestically-produced renewable fuel 
(a)Study 
(1)In generalThe Secretary of Energy, in consultation with the Secretary of Transportation, shall conduct a study of the adequacy of railroad transportation of domestically-produced renewable fuel.  
(2)ComponentsIn conducting the study under paragraph (1), the Secretary shall consider— 
(A)the adequacy of, and appropriate location for, tracks that have sufficient capacity, and are in the appropriate condition, to move the necessary quantities of domestically-produced renewable fuel;  
(B)the adequacy of the supply of railroad tank cars, locomotives, and rail crews to move the necessary quantities of domestically-produced renewable fuel in a timely fashion;  
(C) 
(i)the projected costs of moving the domestically-produced renewable fuel using railroad transportation; and  
(ii)the impact of the projected costs on the marketability of the domestically-produced renewable fuel;  
(D)whether there is adequate railroad competition to ensure— 
(i)a fair price for the railroad transportation of domestically-produced renewable fuel; and  
(ii)acceptable levels of service for railroad transportation of domestically-produced renewable fuel;  
(E)any rail infrastructure capital costs that the railroads indicate should be paid by the producers or distributors of domestically-produced renewable fuel;  
(F)whether Federal agencies have adequate legal authority to ensure a fair and reasonable transportation price and acceptable levels of service in cases in which the domestically-produced renewable fuel source does not have access to competitive rail service;  
(G)whether Federal agencies have adequate legal authority to address railroad service problems that may be resulting in inadequate supplies of domestically-produced renewable fuel in any area of the United States; and  
(H)any recommendations for any additional legal authorities for Federal agencies to ensure the reliable railroad transportation of adequate supplies of domestically-produced renewable fuel at reasonable prices.  
(b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes the results of the study conducted under subsection (a).  
107.Standard specifications for biodieselSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended by redesignating subsection (s) as subsection (t), redesignating subsection (r) (relating to conversion assistance for cellulosic biomass, waste-derived ethanol, approved renewable fuels) as subsection (s) and by adding the following new subsection at the end thereof: 
 
(u)Standard specifications for biodieselUnless the American Society for Testing and Materials has adopted a standard for diesel fuel containing 20 percent biodiesel, not later than 1 year after the date of enactment of this subsection, the Administrator shall initiate a rulemaking establishing a series of uniform per gallon fuel standards for categories of fuels that contain biodiesel, including one standard for fuel containing 20 percent biodiesel, and designate an identification number for fuel meeting each standard in each such category so that vehicle manufacturers are able to design engines to use fuel meeting one or more of such standards. The Administrator shall finalize the standards under this subsection 18 months after the date of the enactment of this subsection. .  
108.Grants for cellulosic ethanol productionSubsection (s) of section 211 of the Clean Air Act (as added by section 1512 of the Energy Policy Act of 2005) (and as redesignated by section 107 of this Act), relating to conversion assistance for cellulosic biomass, waste-derived ethanol, and approved renewable fuels, is amended as follows: 
(1)By adding the following new subparagraphs at the end of paragraph (3): 
 
(D)$500,000,000 for fiscal year 2009.  
(E)$500,000,000 for fiscal year 2010. .  
(2)By adding the following new paragraph at the end thereof: 
 
(5)CriteriaIn awarding grants under this section, the Secretary shall give priority to applications that promote feedstock diversity and the geographic dispersion of production facilities. .  
109.Consumer education campaign relating to flexible-fuel vehiclesThe Secretary of Transportation, in consultation with the Secretary of Energy, shall carry out an education program to inform consumers about which motor vehicles are flexible-fuel vehicles and how to exercise their opportunity to choose E85 or B20. As part of such program, the Secretary of Transportation may coordinate with motor vehicle manufacturers to notify owners of flexible-fuel vehicles of locations where E85 and B20 are sold in their area.  
110.Review of new renewable fuels or new renewable fuel additivesNotwithstanding any other provision of law, a waiver under section 211(f)(4) of the Clean Air Act for any renewable fuel or renewable fuel additive shall not be considered granted unless the Administrator of the Environment Protection Agency, following a public notice and comment period, takes final action granting the application for a waiver based on an application of the section 211(f)(4) standards and criteria with respect to emissions control devices or systems and vehicle emissions standards to on-road and non-road engines and vehicles. The Administrator shall take final action on an application for a waiver no later than 270 days after the Administrator receives the application.  
111.Domestic manufacturing conversion grant programSection 712 of the Energy Policy Act of 2005 (42 U.S.C. 16062) is amended— 
(1)in subsection (a)— 
(A)by inserting , flexible-fuel, after production of efficient hybrid; and  
(B)by adding at the end the following: Priority shall be given to the refurbishment or retooling of manufacturing facilities that have recently ceased operation or will cease operation in the near future.; and  
(2)by striking subsection (b) and inserting the following: 
 
(b)Coordination With State and Local ProgramsThe Secretary may coordinate implementation of this section with State and local programs designed to accomplish similar goals, including the retention and retraining of skilled workers from the such manufacturing facilities, including by establishing matching grant arrangements.  
(c)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section. .  
112.Cellulosic ethanol and biofuels researchThere are authorized to be appropriated to the Secretary of Energy $50,000,000 for fiscal year 2008, to remain available until expended, for cellulosic ethanol and biofuels research and development grants to 10 entities from among 1890 land grant colleges, Historically Black Colleges or Universities, Tribal serving institutions, or Hispanic serving institutions, selected by the Secretary of Energy to receive a grant under this section through a peer-reviewed competitive process. The selected entities shall then collaborate with one of the Department of Energy’s Office of Science Bioenergy Research Centers.  
113.Federal fleet fueling centers 
(a)In generalNot later than January 1, 2010, the head of each Federal agency shall install at least 1 renewable fuel pump at each Federal fleet fueling center in the United States under the jurisdiction of the head of the Federal agency.  
(b)ReportNot later than October 31 of the first calendar year beginning after the date of the enactment of this Act, and each October 31 thereafter, the President shall submit to Congress a report that describes the progress toward complying with subsection (a), including identifying— 
(1)the number of Federal fleet fueling centers that contain at least 1 renewable fuel pump; and  
(2)the number of Federal fleet fueling centers that do not contain any renewable fuel pumps.  
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.  
114.Study of impact of increased renewable fuel use 
(a)In generalThe Secretary of Energy shall, after consultation with the Administrator of the Environmental Protection Agency, the Administrator of the Energy Information Administration, and the Secretary of Agriculture, conduct a study to assess the impact of increased use of renewable fuels on the United States economy. The Secretary shall enter into an arrangement with the National Academy of Sciences to provide peer review of the study.  
(b)Study elementsThe study shall analyze, in terms of renewable fuels, the following: 
(1)The impact of the use of renewable fuels on the energy security of the United States.  
(2)The impact of the use of renewable fuels on public health and the environment, including air and water quality.  
(3)The impact of renewable fuels on the infrastructure of the United States, including the deliverability of materials, goods, and products other than alternative fuels.  
(4)The impact of the use of renewable fuels on job creation, the price and supply of agricultural commodities, and rural economic development.  
(c)ParticipationIn conducting the study under this section, the Secretary and other agencies shall seek the participation, and consider the input, of the following: 
(1)Producers of feed grains.  
(2)Producers of livestock, poultry, and pork products.  
(3)Producers of energy.  
(4)Individuals and entities interested in issues relating to conservation, the environment, and nutrition, and users of renewable fuels.  
(d)ReportThe Secretary shall submit a report to the Congress containing the initial results of the study under this section not later than 2 years after enactment of this Act and subsequently supplement and update such report every 3 years thereafter.  
115.Grants for renewable fuel production research and development in certain States 
(a)In GeneralThe Secretary shall provide grants to eligible entities to conduct research into, and develop and implement, renewable fuel production technologies in States with low rates of ethanol production, including low rates of production of cellulosic biomass ethanol, as determined by the Secretary.  
(b)EligibilityTo be eligible to receive a grant under the section, an entity shall— 
(1) 
(A)be an institution of higher education (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)) located in a State described in subsection (a);  
(B)be an institution— 
(i)referred to in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301 note);  
(ii)that is eligible for a grant under the Tribally Controlled College or University Assistance Act of 1978 (25 U.S.C. 1801 et seq.), including Dine College; or  
(iii)that is eligible for a grant under the Navajo Community College Act (25 U.S.C. 640a et seq.); or  
(C)be a consortium of such institutions of higher education, industry, State agencies, Indian tribal agencies, or local government agencies located in the State; and  
(2)have proven experience and capabilities with relevant technologies.  
(c)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2008 through 2010.  
116.Study of effect of oil pricesThe Secretary of Energy shall conduct a study to review the anticipated effects on renewable fuels production if oil were priced no lower than $40 per barrel. The Secretary shall report the findings of such study to Congress by December 31, 2008.  
117.Biodiesel as alternative fuel for CAFE purposesSection 32901(a) of title 49, United States Code, is amended— 
(1)in paragraph (1), by redesignating subparagraphs (J) and (K) as subparagraphs (K) and (L), respectively, and inserting after subparagraph (I) the following: 
 
(J)B20 biodiesel blend; ; and  
(2)by redesignating paragraphs (7) through (16) as paragraphs (9) through (18), respectively, and insert after paragraph (6) the following: 
 
(7)biodiesel means the monoalkyl esters of long chain fatty acids derived from plant or animal matter which meet— 
(A)the registration requirements for fuels and fuel additives established by the Environmental Protection Agency under section 211 of the Clean Air Act (42 U.S.C. 7545); and  
(B)the requirements of the American Society of Testing and Materials D6751.  
(8)B20 biodiesel blend means a mixture of biodiesel and diesel fuel approximately 20 percent of the content of which is biodiesel, and commonly known as B20. .  
IIUNITED STATES-ISRAEL ENERGY COOPERATION 
201.Short titleThis title may be cited as the United States-Israel Energy Cooperation Act.  
202.FindingsCongress finds that— 
(1)it is in the highest national security interests of the United States to ensure secure access to reliable energy sources;  
(2)the United States relies heavily on the foreign supply of crude oil to meet the energy needs of the United States, currently importing 58 percent of the total oil requirements of the United States, of which 45 percent comes from member states of the Organization of Petroleum Exporting Countries (OPEC);  
(3)revenues from the sale of oil by some of these countries directly or indirectly provide funding for terrorism and propaganda hostile to the values of the United States and the West;  
(4)in the past, these countries have manipulated the dependence of the United States on the oil supplies of these countries to exert undue influence on United States policy, as during the embargo of OPEC during 1973 on the sale of oil to the United States, which became a major factor in the ensuing recession;  
(5)research by the Energy Information Administration of the Department of Energy has shown that the dependence of the United States on foreign oil will increase by 33 percent over the next 20 years;  
(6)a rise in the price of imported oil sufficient to increase gasoline prices by 10 cents per gallon at the pump would result in an additional outflow of $18,000,000,000 from the United States to oil-exporting nations;  
(7)for economic and national security reasons, the United States should reduce, as soon as practicable, the dependence of the United States on nations that do not share the interests and values of the United States;  
(8)the State of Israel has been a steadfast ally and a close friend of the United States since the creation of Israel in 1948;  
(9)like the United States, Israel is a democracy that holds civil rights and liberties in the highest regard and is a proponent of the democratic values of peace, freedom, and justice;  
(10)cooperation between the United States and Israel on such projects as the development of the Arrow Missile has resulted in mutual benefits to United States and Israeli security;  
(11)the special relationship between Israel and the United States has been and continues to be manifested in a variety of jointly-funded cooperative programs in the field of scientific research and development, such as— 
(A)the United States-Israel Binational Science Foundation (BSF);  
(B)the Israel-United States Binational Agricultural Research and Development Fund (BARD); and  
(C)the Israel-United States Binational Industrial Research and Development (BIRD) Foundation;  
(12)these programs, supported by the matching contributions from the Government of Israel and the Government of the United States and directed by key scientists and academics from both countries, have made possible many scientific breakthroughs in the fields of life sciences, medicine, bioengineering, agriculture, biotechnology, communications, and others;  
(13)on February 1, 1996, United States Secretary of Energy Hazel R. O’Leary and Israeli Minister of Energy and Infrastructure Gonen Segev signed the Agreement Between the Department of Energy of the United States of America and the Ministry of Energy and Infrastructure of Israel Concerning Energy Cooperation, to establish a framework for collaboration between the United States and Israel in energy research and development activities;  
(14)the United States and Israeli governments should promote cooperation in a broad range of projects designed to enhance supplies of nonpetroleum energy for both countries, and to provide for cutting edge research in each country;  
(15)Israeli scientists and researchers have long been at the forefront of research and development in the field of alternative renewable energy sources;  
(16)many of the top corporations of the world have recognized the technological and scientific expertise of Israel by locating important research and development facilities in Israel;  
(17)among the technological breakthroughs made by Israeli scientists and researchers in the field of alternative, renewable energy sources are— 
(A)the development of a cathode that uses hexavalent iron salts that accept 3 electrons per ion and enable rechargeable batteries to provide 3 times as much electricity as existing rechargeable batteries;  
(B)the development of a technique that vastly increases the efficiency of using solar energy to generate hydrogen for use in energy cells; and  
(C)the development of a novel membrane used in new and powerful direct-oxidant fuel cells that is capable of competing favorably with hydrogen fuel cells and traditional internal combustion engines; and  
(18)cooperation between the United States and Israel in the field of research and development of alternative renewable energy sources would be in the interests of both countries, and both countries stand to gain much from such cooperation.  
203.Grant program 
(a)AuthorityPursuant to the responsibilities described in section 102(10), (14), and (17) of the Department of Energy Organization Act (42 U.S.C. 7112(10), (14), and (17)) and section 103(9) of the Energy Reorganization Act of 1974 (42 U.S.C. 5813(9)), the Secretary, in consultation with the BIRD or BSF, shall award grants to eligible entities.  
(b)Application 
(1)Submission of applicationsTo receive a grant under this section, an eligible entity shall submit an application to the Secretary containing such information and assurances as the Secretary, in consultation with the BIRD or BSF, may require.  
(2)Selection of eligible entitiesThe Secretary, in consultation with the Directors of the BIRD and BSF, may review any application submitted by any eligible entity and select any eligible entity meeting criteria established by the Secretary, in consultation with the Advisory Board, for a grant under this section.  
(c)Amount of GrantThe amount of each grant awarded for a fiscal year under this section shall be determined by the Secretary, in consultation with the BIRD or BSF.  
(d)Recoupment 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish procedures and criteria for recoupment in connection with any eligible project carried out by an eligible entity that receives a grant under this section, which has led to the development of a product or process which is marketed or used.  
(2)Amount required 
(A)Except as provided in subparagraph (B), such recoupment shall be required as a condition for award and be proportional to the Federal share of the costs of such project, and shall be derived from the proceeds of royalties or licensing fees received in connection with such product or process.  
(B)In the case where a product or process is used by the recipient of a grant under this section for the production and sale of its own products or processes, the recoupment shall consist of a payment equivalent to the payment which would be made under subparagraph (A).  
(3)WaiverThe Secretary may at any time waive or defer all or some of the recoupment requirements of this subsection as necessary, depending on— 
(A)the commercial competitiveness of the entity or entities developing or using the product or process;  
(B)the profitability of the project; and  
(C)the commercial viability of the product or process utilized.  
(e)Private FundsThe Secretary may accept contributions of funds from private sources to carry out this title.  
(f)Office of Energy Efficiency and Renewable EnergyThe Secretary shall carry out this section through the existing programs at the Office of Energy Efficiency and Renewable Energy.  
(g)ReportNot later than 180 days after receiving a grant under this section, each recipient shall submit a report to the Secretary— 
(1)documenting how the recipient used the grant funds; and  
(2)evaluating the level of success of each project funded by the grant.  
204.International Energy Advisory Board 
(a)EstablishmentThere is established in the Department of Energy an International Energy Advisory Board.  
(b)DutiesThe Advisory Board shall advise the Secretary on— 
(1)criteria for the recipients of grants awarded under section 203(a);  
(2)the total amount of grant money to be awarded to all grantees selected by the Secretary, in consultation with the BIRD; and  
(3)the total amount of grant money to be awarded to all grantees selected by the Secretary, in consultation with the BSF, for each fiscal year.  
(c)Membership 
(1)CompositionThe Advisory Board shall be composed of— 
(A)1 member appointed by the Secretary of Commerce;  
(B)1 member appointed by the Secretary of Energy; and  
(C)2 members who shall be Israeli citizens, appointed by the Secretary of Energy after consultation with appropriate officials in the Israeli Government.  
(2)Deadline for appointmentsThe initial appointments under paragraph (1) shall be made not later than 60 days after the date of enactment of this Act.  
(3)TermEach member of the Advisory Board shall be appointed for a term of 4 years.  
(4)VacanciesA vacancy on the Advisory Board shall be filled in the manner in which the original appointment was made.  
(5)Basic pay 
(A)CompensationA member of the Advisory Board shall serve without pay.  
(B)Travel expensesEach member of the Advisory Board shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions of subchapter I of chapter 57 of title 5, United States Code.  
(6)QuorumThree members of the Advisory Board shall constitute a quorum.  
(7)ChairpersonThe Chairperson of the Advisory Board shall be designated by the Secretary of Energy at the time of the appointment.  
(8)MeetingsThe Advisory Board shall meet at least once annually at the call of the Chairperson.  
(d)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Board.  
205.DefinitionsIn this title: 
(1)Advisory boardThe term Advisory Board means the International Energy Advisory Board established by section 204(a).  
(2)BIRDThe term BIRD means the Israel-United States Binational Industrial Research and Development Foundation.  
(3)BSFThe term BSF means the United States-Israel Binational Science Foundation.  
(4)Eligible entityThe term eligible entity means a joint venture comprised of both Israeli and United States private business entities or a joint venture comprised of both Israeli academic persons (who reside and work in Israel) and United States academic persons, that— 
(A)carries out an eligible project; and  
(B)is selected by the Secretary, in consultation with the BIRD or BSF, using the criteria established by the Secretary, in consultation with the Advisory Board.  
(5)Eligible projectThe term eligible project means a project to encourage cooperation between the United States and Israel on research, development, or commercialization of alternative energy, improved energy efficiency, or renewable energy sources.  
(6)SecretaryThe term Secretary means the Secretary of Energy, acting through the Assistant Secretary of Energy for Energy Efficiency and Renewable Energy.  
206.TerminationThe grant program authorized under section 203 and the Advisory Board shall terminate upon the expiration of the 7-year period which begins on the date of the enactment of this Act.  
207.Authorization of appropriationsThe Secretary is authorized to expend not more than $20,000,000 to carry out this title for each of fiscal years 2008 through 2014 from funds previously authorized to the Office of Energy Efficiency and Renewable Energy.  
208.Constitutional authorityThe Constitutional authority on which this title rests is the power of Congress to regulate commerce with foreign nations as enumerated in article I, section 8 of the United States Constitution.  
 

August 3, 2007
Committees on Science and Technology, Transportation and Infrastructure, and Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
